Title: To George Washington from the Citizens of Haverhill, Mass., 1 November 1789
From: Citizens of Haverhill, Mass.
To: Washington, George


          
            Haverhill Novr 1st 1789
          
          The Inhabitants of the Town of Haverhill address their most sincere Respects to the President of the United States & assure him, that they should esteem themselves highly honoured in his passing thro’ this Town in his Route to New York and of giving them an Opportunity of testifying to him the Respect due to so distinguished a Character.
        